DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 11/19/2020.
Claim 1 is directed to an allowable composition. Therefore, claims 11-17, directed to a process of making the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Joanne Rossi on 2/22/2021.
The application has been amended as follows: 
Claim 1, lines 2-3, remove “comprising from about 65-100 weight percent vinylidene fluoride”.
Claim 1, last line, replace “combinations thereof.” With –combinations thereof, and wherein the monomers comprise from about 65 to 100 weight percent vinylidene fluoride. —
Claim 3, replace “level of surfactant” with –level of residual surfactant—

Claim 8 and claim 9, replace “said surfactant” with –the residual surfactant—
Claim 11, replaced with -- A process for producing the heat stabilized fluoropolymer composition of claim 1, comprising the steps of:
polymerizing one or more monomers in the presence of an organic free-radical initiator and one or more surfactant(s) having acid end groups to form a first fluoropolymer composition comprising a melt processable fluoropolymer; 
washing the first fluoropolymer composition to reduce the surfactant having acid end groups to a concentration in the range of from 0.001 ppm - 600 ppm to form a second fluoropolymer composition, 
drying the second fluoropolymer composition to obtain the heat stabilized fluoropolymer composition,
wherein from 1 to 30,000 ppm of ammonium salt(s) is added at one or more points between the start of the polymerization to just prior to the drying step, wherein said ammonium salts are selected from the group consisting of tetrabutyl ammonium chloride, tetraethyl ammonium chloride, and a combination thereof,
wherein the acid end groups on the surfactant are selected from the group consisting of sulfonic acid and carboxylic acid end groups,
wherein the monomers of the melt processable fluoropolymer are selected from the group consisting of vinylidene fluoride (VDF), tetrafluoroethylene (TFE), trifluoroethylene, chlorotrifluoroethylene (CTFE), hexafluoropropene (HFP), vinyl fluoride, hexafluoroisobutylene, perfluorobutylethylene (PFBE), pentafluoropropene, 3,3,3-trifluoro-1-propene, 2-trifluoromethyl-3,3,3-trifluoropropene, and combinations thereof, and wherein the monomers comprises from about 65 to 100 weight percent vinylidene fluoride. –
Claim 12, replace “said free” with –the organic free—
Claim 13, replaced with –The process of claim 11, wherein the washing step is carried out prior to the admixing with the ammonium salt(s). --

Claim 14, replace “said salt” with –the ammonium salt(s)—
Cancel claim 15, 17 without prejudice.
Claim 16, replaced with –The process of claim 11, wherein the ammonium salt(s) is added after the washing step and before the drying step. --
Claim 18, replace “the fluoropolymer composition” with –the heat stabilized fluoropolymer composition –
Add claim 19: A process for producing the heat stabilized fluoropolymer composition of claim 1, comprising the steps of:
polymerizing one or more monomers in the presence of an organic free-radical initiator and one or more surfactant(s) having acid end groups to form a first fluoropolymer composition comprising a melt processable fluoropolymer;
washing the first fluoropolymer composition to reduce the surfactant having acid end groups to a concentration in the range of from 0.001 to 600 ppm to form a second fluoropolymer composition,
drying the second fluoropolymer composition to obtain a dry fluoropolymer powder,  
admixing from 1 to 30,000 ppm of one or more ammonium salts with the dry   fluoropolymer powder to form the heat stabilized fluoropolymer composition, 
wherein said ammonium salts are selected from the group consisting of tetrabutyl ammonium chloride, tetraethyl ammonium chloride, and a combination thereof,
wherein the acid end groups on the surfactant are selected from the group consisting of sulfonic acid and carboxylic acid end groups,
wherein the monomers of the melt processable fluoropolymer are selected from the group consisting of vinylidene fluoride (VDF), tetrafluoroethylene (TFE), trifluoroethylene, chlorotrifluoroethylene (CTFE), hexafluoropropene (HFP), vinyl fluoride, hexafluoroisobutylene, perfluorobutylethylene (PFBE), pentafluoropropene, 3,3,3-trifluoro-1-propene, 2-trifluoromethyl-3,3,3-trifluoropropene, and combinations thereof, and wherein the monomers comprises from about 65 to 100 weight percent vinylidene fluoride.
Allowable Subject Matter
Claims 1, 3, 7-9, 11-14, 16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Nomura et al (US 2009/0186986). Nomura teaches a composition comprising a VDF/HFP copolymer and an onium salt such as tetrabutyl ammonium chloride [0064-0065, 0017, 0089, 0026]. The amount of onium salt is 0.1-20 parts by mass based on 100 parts by mass of the polymer. However, Nomura does not teach or fairly suggest a composition like claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763